        Case 2:18-cv-02524-JAR-GEB Document 60 Filed 07/12/19 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

BRIAN DOLEZAL                                    )
and LAURA DOLEZAL,                               )
                                                 )
                             Plaintiffs,         )
                                                 )
   v.                                            )          Case No. 2:18-cv-02524-JAR-GEB
                                                 )
STARR HOMES LLC,                                 )
JERRY BAIN; JENNIFER BAIN and                    )
CASTROP DESIGN GROUP, LLC,                       )
                                                 )
                           Defendants.           )

                                JOINT NOTICE OF MEDIATION
        Pursuant to the Court’s Revised Scheduling Order (Doc. 59) of June 26, 2019, the parties

have selected the below mediator and location, scheduled for August 2019. The parties are

coordinating schedules to determine the precise date for the mediation.

                                Cheryl L. Burbach
                                Hovey Williams LLP
                                10801 Mastin Boulevard, Suite 1000
                                84 Corporate Woods
                                Overland Park, Kansas 66210

Dated: July 12, 2019

Respectfully submitted,

By:/s/ James J. Kernell                          By:/s/ Mark Brown
   James J. Kernell, #19559                          Mark Brown, #9638
   Kyle D. Donnelly, #25531                          Ryan S. Hinderliter, #26754
   ERICKSON KERNELL IP, LLC                          LAW OFFICE OF MARK BROWN, LLC
   8900 State Line Road, Suite 500                   7225 Renner Road, Suite 201
   Leawood, Kansas 66206                             Shawnee, Kansas 66217
   Telephone: (913) 549-4700                         Telephone: (913) 248-4477
   Facsimile: (913) 549-4646                         Facsimile:   (913) 248-4494
   Email:        jjk@kcpatentlaw.com                 Email: mark@midwestip.com
                 kdd@kcpatentlaw.com                        ryan@midwestip.com

Attorneys for defendants                         Attorneys for plaintiffs
Starr Homes LLC,                                 Brian Dolezal and Laura Dolezal
Jerry Bain, Jennifer Bain and
Castrop Design Group, LLC
      Case 2:18-cv-02524-JAR-GEB Document 60 Filed 07/12/19 Page 2 of 2




                                  CERIFICATE OF SERVICE

               I hereby certify that on July 12, 2019, the foregoing Joint Notice of Mediation

was electronically filed with the Clerk of the Court to be served via the Court’s ECF system

upon counsel of record.

                                                     /s/ James J. Kernell




                                               -2-
